Title: To Thomas Jefferson from John Archer, 28 April 1802
From: Archer, John
To: Jefferson, Thomas


            Sir,
              City of Washington April 28th 1802
            Doctr: Joseph MCreary of Wilmington State of Delaware is desirous of being appointed a Surgeon to the Hospital to be established at New-Orleans. He is recommended to me by Doctr: Geo: Monro of the State of Delaware as a Gentn. of Talents well qualified to discharge the Duties of his Profession, sober and industrious and firmly attached to the present Administration—Dr: Monro is a Gentn. of Repute in whose Recommendation I place the greatest Confidence, I therefore recommend Dr: MCreary to your Consideration for the aforesd Appointment
            I am with the greatest Respect & Esteem
            John Archer
          